In an action to recover a sum of money, either on the theory that the life of plaintiff’s intestate was insured under a policy of group insurance or that it would have been insured except for the acts of defendants, order granting respondent’s motion, under rule 106 of the Rules of. Civil Practice, to dismiss the third amended complaint, modified on the law and the facts by striking therefrom the "words, “confined to an action on the policy ”, As thus modified, the order is affirmed, without costs. Appellant’s .time to serve a further complaint is extended until twenty days after the entry of the order hereon. No opinion. Lewis, P. J., Carswell, Johnston, Adel and Nolan, JJ., concur.